Citation Nr: 0723409	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-21 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for lumbar strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  Although the veteran requested a 
hearing before the Board, he failed to attend his hearing 
scheduled for September 2006.  His request for a Board 
hearing is therefore considered withdrawn.  38 C.F.R. § 
20.704(d) (2006).

The veteran's accredited representative asserts in the May 
2007 Appellant's Brief that the veteran's current evaluation 
does not reflect his inability to obtain and maintain 
employment due to his service-connected low back disability.  
Additionally, the veteran's representative states that the 
veteran's radicular symptoms associated with his lumbar spine 
are not adequately evaluated or compensated.  A review of the 
veteran's VA medical records reveals that he has been 
diagnosed as having right sided sciatica.  In light of the 
representative's statements and the medical evidence of 
record, the Board concludes that there exists a claim for 
entitlement to a total rating based on individual 
unemployability (TDIU) and a claim for right sided sciatica 
secondary to the veteran's service-connected lumbar strain 
with degenerative changes.  Since these issues have not been 
adjudicated, they are REFERRED to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In considering the veteran's claim for an increased 
evaluation for his service-connected lumbar spine disability, 
the Board must consider whether the veteran's case presents 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The February 2005 VA examination report provides the 
veteran's range of motion in his thoracolumbar spine.  
However, no mention was made in the report of whether such 
range of motion was limited by repetition, weakness, fatigue, 
or lack of endurance.  See DeLuca, supra.  Moreover, although 
pain was noted "at the extent of forward flexion," the 
examiner did not indicate the specific degree at which pain 
began.  

In the May 2007 Appellant's Brief, the veteran's 
representative asserts that the February 2005 VA examination 
is inadequate because it does not consider the impact of 
repetition on the veteran's range of motion.  The veteran's 
representative also contends that the veteran's service-
connected lumbar spine disability is manifested by painful 
movement and that the veteran's own descriptions of how such 
pain limits his movement are more probative evidence than a 
single range of motion test.

The Board agrees with the veteran's representative that the 
current VA examination is not adequate to evaluate the 
veteran's service-connected lumbar spine disability.  
Specifically, the Board finds that the examination report 
fails to address the DeLuca factors and their impact on 
functional loss.  However, the Board does not agree that the 
veteran's own statements regarding how pain and other such 
factors limit his functionality are sufficient to warrant a 
higher rating.  Although the veteran is competent to report 
pain, the Board must rely on objective medical evidence when 
considering whether there is satisfactory evidence of painful 
motion attributable to the veteran's lumbar spine disability 
to the extent that would support the assignment of an 
increased rating.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); Johnston, supra; DeLuca, supra.  Therefore, the Board 
concludes that this appeal must be remanded for a new VA 
examination which notes consideration of functional loss due 
to the DeLuca factors, including pain.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA spine 
examination to ascertain the severity of 
his service connected lumbar strain with 
degenerative changes.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  In 
accordance with 38 C.F.R. §§ 4.40, 4.45, 
VAOPGCPREC 36-97, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  The examiner 
should accurately measure and report where 
any recorded pain begins and ends when 
measuring range of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.  Finally, after considering 
the veteran's documented medical history, 
the examiner should identify all 
impairments affecting the lumbar strain 
with degenerative changes, including any 
associated neurological impairment or 
bladder, bowel, or sexual dysfunction.  
The examiner should differentiate any 
impairment caused by a disorder other than 
the service-connected lumbar strain with 
degenerative changes.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

